DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 26 December 2021, regarding the International Business Machines Corporation application.

Claims 1-20 are currently pending, and claims 1-9 have been fully considered.  Claims 10-20 remain withdrawn.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed 26 December 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Hoffman (US 2019/0120830 A1; hereinafter, “Hoffman”).

Regarding claim 1, Hoffman discloses chemically-sensitive field effect transistors (ChemFET) fabricated via semiconductor fabrication methods, wherein ChemFETs are configured in an independently addressable array (Abstract; which reads upon the claimed “[a]n electrochemical sensor array”).  Hoffman teaches the ChemFET includes an analyte or reaction-sensitive layer as an oxide layer (34), such as aluminum oxide, hafnium oxide or tantalum oxide ([0348]; which reads upon the limitation, “a thermal oxide configured to interface with one or more analytes”).  Hoffman additionally teaches within said insulting layer is embedded the various ChemFET transistor components including a conductive source (22) and conductive drain (24) and a channel sensing region (26) ([0355]; Figure 15B which reads upon, “a transistor device layer comprising a plurality of field effect transistor (FETs) on top of the thermal oxide”).  Hoffman further teaches a stacked arrangement of IC chips, including a ChemFET sensor IC chip (50), a processor IC chip (52), a memory controller IC chip (54) and a memory IC chip (56), wherein physical and electrical communication between the IC chips is provided by Through Silicon Vias (TSVs) (43) and connections members (44), such as solder joints ([0700]; Figure 16; which reads upon “a contact and wiring structure layer on top of the top of the transistor device layer and operative to couple to control nodes of each of the plurality of FETs, wherein the contact and wiring structure are on a side opposite to that of the thermal oxide”).

Regarding claim 2, Hoffman teaches a substrate (10; Figure 16) supporting the chemFETs.

Regarding claims 3 and 4, the claims are drawn to an electrochemical sensor (i.e., an apparatus).  The limitation recited in instant claims 3 and 4 are directed to the usage of said electrochemical sensor.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. MPEP §2114 II.

Regarding claim 5, Hoffman teaches a stacked ChemFET sensor IC chips (50) can be of the same design (e.g. identical copies of each other) or they may be of different designs, for example optimized to detect different analytes, chemical reactions, or biologic activity ([0702]).

Regarding claim 7, Hoffman additionally teaches within said insulting layer is embedded the various ChemFET transistor components including a conductive source (22) and conductive drain (24) and a channel sensing region (26; i.e., a gate) ([0355]).

Regarding claim 8, Hoffman teaches the gate may partially or even fully surround a portion of the channel, a so-called Gate All-Around or GAA structure ([0054]; wherein such a gate would make a Fin FET).

Regarding claim 9, Hoffman teaches a fluidics component (120) may be included where the fluidic component is configured to control one or more flows of analytes and/or reagents over the array (130) and/or one or more chambers thereof ([0490]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman.

Regarding claim 6, Hoffman teaches the thickness of the analyte or reaction sensing insulation layer comprised of an oxide, such as aluminum oxide, hafnium oxide or tantalum oxide, wherein the oxide layer may be a thin layer “having a thickness of about 30 nanometer (nm), 20 nm, 15 nm, 10 nm, 7 nm, 4 nm, or less.” ([0057]).
However, it has been held that, a prima facie case of obviousness may exist where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I).  In the present case, the recitation of “4 nm, or less” in the Hoffman reference provides a line of reasoning to try lower thickness, such as 3 nm or 2 nm, which are recited in the instant claim.

Response to Arguments
Applicant's arguments filed 26 December 2021, have been fully considered but they are not persuasive. The previously cited Hoffman reference teaches or renders obvious all the present claim limitations.  The rejection has been adjusted to identify the taught analyte or reaction-sensitive layer oxide layer (34) as the element claimed as a thermal oxide configured to interface with one or more analytes.  Applicant contention that the claimed transistor device layer taught by Hoffman is not on top of the claimed thermal oxide.  However, the difference between “top” and “bottom” is not defined by the claims.  Further, in .  


Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
7 March 2022